     Case 3:19-cv-00712-MMD-WGC Document 3 Filed 10/05/20 Page 1 of 2



1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     DAVID JOHN CAYLOR,                                  Case No. 3:19-cv-00712-MMD-WGC
4                                             Plaintiff                 ORDER
5           v.
6     BALAAM et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database,

11   Plaintiff is no longer at the address listed with the Court. The Court notes that pursuant

12   to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the

13   court written notification of any change of mailing address, email address, telephone

14   number, or facsimile number. The notification must include proof of service on each

15   opposing party or the party’s attorney. Failure to comply with this rule may result in the

16   dismissal of the action, entry of default judgment, or other sanctions as deemed

17   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff until Friday,

18   October 30, 2020, to file his updated address with this Court. If Plaintiff does not update

19   the Court with his current address on or before Friday, October 30, 2020, the Court will

20   dismiss this action without prejudice.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     Case 3:19-cv-00712-MMD-WGC Document 3 Filed 10/05/20 Page 2 of 2



1    II.   CONCLUSION
2          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated
3    address with the Court on or before Friday, October 30, 2020.
4          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
5    the Court shall dismiss this case without prejudice.
6          DATED: October 5, 2020.
7
8                                             UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
